Title: From George Washington to Robert McMickan, 20 July 1773
From: Washington, George
To: McMickan, Robert



Sir,
Mount Vernon Virga July 20 1773.

I wrote to you on the 14th Ulto to which I refer, having heard nothing from, or of, Danl Jenifer Adams since.
By the Swift Lawe Sanford Master I consign you 500 Bushls of Indian Corn which please to sell for the highest price you can get, and after sending me the several articles under written, remit me the Balle in Cash by return of the Vessell. I should be glad also to receive the other Balle due me on Acct of Herrings, with the Acct thereof by the same oppertunity. I am Sir Yr Most Hble Servt

G. Washington

